

AMENDMENT TO THE
ASSET PURCHASE AGREEMENT
BY AND AMONG MOOG INC. AND SUREFLY, INC. AND
WORKHORSE GROUP INC.


        THIS AMENDMENT TO THE ASSET PURCHASE AGREEMENT BY AND AMONG MOOG INC.
AND SUREFLY, INC. AND WORKHORSE GROUP INC. (this “Amendment”) is entered into as
of the 31st day of October, 2019, by and between MOOG Inc., a New York
corporation (“Purchaser”), and SUREFLY, INC., a Delaware corporation, and
WORKHORSE GROUP INC., a Nevada corporation, and (“Seller”). All capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
such terms in the Agreement (as defined below).


RECITALS:
WHEREAS, Purchaser and Seller entered into that certain Asset Purchase Agreement
by and Among Purchaser and Seller dated October 1, 2019 (the “Agreement”);
WHEREAS, the Agreement, as amended, provides for a closing date of October 16,
2019; and
WHEREAS, Purchaser and Seller desire to amend the Agreement to provide for a new
closing date.
NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby, intending to be legally bound, agree as
follows:
1.Amendments.
        
a.Section 1.1(k) of the Agreement is hereby amended by deleting such Section in
its entirety and replacing it with the following:
“Closing Date” means the thirtieth calendar day following the date of execution
of this Agreement or on such other date and at such place as the parties hereto
shall mutually agree, but in no event later than December 2, 2019; if the
purchase contemplated by this Agreement has not closed by that date, this
Agreement shall be terminated and the Parties shall bear no further legal
responsibility to each other.
2. Ratification. Except as provided for in this Amendment, no changes,
amendments or other modifications have been or are being made to the terms of
the Agreement, and such terms are hereby ratified and confirmed and remain in
full force and effect.




--------------------------------------------------------------------------------



3. Effect of Amendment. Whenever the Agreement is referred to in the Agreement
or in any other agreements, documents and instruments, such reference shall be
deemed to be to the Agreement as amended by this Amendment.
4. Governing Law. This Amendment is made and executed with the intention that
the construction, interpretation and validity hereof shall be determined in
accordance with and governed by the laws of the State of New York.
5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Transmission of images of signed
signature pages by facsimile, e-mail or other electronic means shall have the
same effect as the delivery of manually signed documents in person.
IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the day
and year first written above.


SELLER: Surefly Inc.    Workhorse Group Inc.


By: /s/ Duane Hughes    By: /s/Duane Hughes 
Name: Duane Hughes      Name: Duane Hughes 
Title: CEO      Title: CEO 


PURCHASER: MOOG Inc.


By: /s/ Mark Trabert  
Name: Mark Trabert 
Title: President, Aircraft Group


2

